Exhibit 10.8

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

AGREEMENT, dated as of October 24, 2006 by and between Susser Holdings
Corporation, a Delaware corporation (the “Company”), and Mary E. Sullivan
(“Executive”).

WHEREAS, Executive is currently employed as the Chief Financial Officer of
Stripes Holdings LLC (“Stripes Holdings”);

WHEREAS, pursuant to the closing of the transactions (the “Closing”) described
in the Agreement and Plan of Merger, dated as of November 4, 2005, by and among
Susser Holdings, L.L.C. (“Susser Holdings”), Stripes Acquisition LLC and Stripes
Holdings (the “Merger Agreement”), Stripes Holdings acquired all of the
outstanding membership interests of Susser Holdings;

WHEREAS, upon the Closing, Stripes Holdings entered into an employment agreement
with the Executive to serve as its Chief Financial Officer (the “Prior
Employment Agreement”); and

WHEREAS, in connection with the reorganization of Stripes Holdings and the
public offering of shares of the Company’s common stock (the “IPO Transaction”),
the Company desires that Executive serve as the Chief Financial Officer of the
Company and to amend and restate the Prior Employment Agreement to reflect the
IPO Transaction, on the terms and conditions set forth herein.

NOW THEREFORE, in consideration of the premises and the mutual covenants set
forth below, the Prior Employment Agreement is hereby amended and restated as
follows:

1. Employment. Effective as of the closing of the IPO Transaction (the
“Effective Date”), the Company hereby agrees to employ Executive as the Chief
Financial Officer of the Company (the “CFO”), and Executive hereby accepts such
employment on the terms and conditions hereinafter set forth. Subject to
Sections 6 and 8, Executive’s employment with the Company is “at will” and the
Company may terminate Executive’s employment, with or without Cause and
Executive may terminate her employment for any reason after providing any
required notice. Should the IPO Transaction not occur for any reason, this
Agreement shall be null and void and of no force and effect and the Prior
Employment Agreement shall continue in effect.

2. Position and Duties. Executive shall serve as CFO and shall have the duties
as assigned by the CEO of the Company. Executive shall devote her full working
time, attention and energies (other than absences due to illness or vacation) to
the business and affairs of the Company and its subsidiaries. Notwithstanding
the above, Executive shall be permitted, to the extent such activities do not
interfere with the performance by Executive of her duties and responsibilities
hereunder to (i) manage Executive’s personal, financial and legal affairs and
(ii) to serve on civic or charitable boards or committees (it being expressly
agreed that Executive may continue to serve on the board and/or committees set
forth on Exhibit A, and such service shall not be deemed to interfere with the
performance by Executive of her duties and responsibilities under this
Agreement).

3. Term. The term of employment of the Executive under this Agreement (the
“Term”) shall commence on the Effective Date and shall continue in full force
and effect through December 21, 2008; provided, however, that unless the CEO of
the Company or the Executive provides the other with written notice of
termination of this Agreement at least thirty (30) days’ prior to any date on
which this Agreement would otherwise expire, the term of employment hereunder
shall be automatically extended for one (1) year from each such date.

4. Place of Performance. The principal place of employment of Executive shall be
in Corpus Christi (or Houston), Texas.



--------------------------------------------------------------------------------

5. Compensation and Related Matters.

(a) Base Salary. For performance of services under this Agreement, Executive
shall receive from SSP Partners, a Texas general partnership, (“SSP Partners”) a
base salary of $165,000 per year (“Base Salary”). Executive’s Base Salary shall
be paid in approximately equal installments in accordance with SSP Partners’
customary payroll practices. The Compensation Committee of the Board of
Directors of the Company(“Committee”) shall review Executive’s Base Salary no
less frequently than annually and consistent with the compensation practices and
guidelines of the Company and may increase (but not decrease) such salary during
the Term of this Agreement. If Executive’s Base Salary is increased, such
increased Base Salary shall then constitute the Base Salary for all purposes of
this Agreement.

(b) Annual Bonus. In addition to Base Salary, starting in Fiscal 2006, Executive
will be eligible to receive from SSP Partners an annual bonus with a target
amount of 33% of Base Salary upon the achievement of annually established
performance targets. Such performance targets shall be established by the
Committee in consultation with the CEO of the Company. Notwithstanding the
foregoing, Executive shall be entitled to any bonus earned during Fiscal 2005,
consistent with past practice and payable in the ordinary course of business and
at the same time other senior executives are paid such bonus. The bonuses
described in this section shall be paid as soon as practicable following the end
of the fiscal year to which they relate, and in no event later than the 15th day
of the third month of such following fiscal year.

(c) Expenses. SSP Partners shall promptly, but no later than 21 business days
after the receipt of reasonably itemized statements, reimburse Executive for all
reasonable business expenses upon the presentation of such statements of such
expenses in accordance with the Company’s or SSP Partners’ policies and
procedures now in force or as such policies and procedures may be modified with
respect to all senior executive officers of the Company.

(d) Benefit Plans and Perquisites. Executive (and her spouse and dependents to
the extent provided therein) shall be entitled to participate in and be covered
under all employee benefit plans or programs maintained by SSP Partners or the
Company from time to time for the benefit of its senior executives including,
without limitation, 401(k), deferred compensation, vacation, all medical,
hospitalization, dental, disability, accidental death and dismemberment and
travel accident insurance plans and programs.

(e) Long-Term Compensation. Under the Prior Employment Agreement, the Executive
received a grant of a profits interest award of no less than one-half of one
percent ( 1/2 of 1%) of the equity of Stripes Holdings entitling him/her to
share in the appreciation (from the date of grant) of the equity value of
Stripes Holdings. In connection with the IPO Transaction, (i) Executive’s
profits interest in Stripes Holdings has been converted into restricted shares
of common stock of the Company and (ii) Executive has received certain stock
options to purchase shares of the common stock of the Company. The terms of the
Executive’s restricted stock (i.e., vesting) are substantially the same as the
terms and conditions applicable to the profits interest award and are set forth
in a grant agreement mutually acceptable to the Company and the Executive. The
stock options have been granted on terms and conditions set forth in the Company
2006 Equity Incentive Plan and an award agreement (which agreement includes a
reference to this Section 5(e)).

6. Termination. Executive’s employment hereunder will terminate upon the
following events:

(a) Death. Executive’s employment hereunder shall terminate upon her death.

 

2



--------------------------------------------------------------------------------

(b) Disability. Executive’s employment may be terminated by the Company if, as a
result of Executive’s incapacity due to physical or mental illness, Executive is
unable to perform her duties for six (6) consecutives months and within thirty
(30) days after a Notice of Termination is given to Executive, Executive has not
returned to work.

(c) Cause. The Company shall have the right to terminate Executive’s employment
for Cause. Cause shall mean:

(i) Executive’s conviction of, or plea of guilty or nolo contendere to, a
felony, or Executive’s commission of an act of fraud or embezzlement against the
Company or any of its subsidiaries or affiliates;

(ii) Executive’s willful and material breach of the Agreement by Executive which
is economically harmful to the Company or any of its subsidiaries;

(iii) Executive’s willful misconduct that is economically injurious to the
Company or any of its subsidiaries; or

(iv) Executive’s willful failure to follow the lawful directives of the Board of
Directors of the Company; or

(v) Executive’s material failure or neglect to carry out her job functions
(other than by reason of a physical or mental impairment), that continues after
the Executive has been provided with specific notice of such failure or neglect,
and a reasonable opportunity to correct the same.

For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries. No termination for Cause shall be effective unless such
determination is made by a majority of the Board of Directors of the Company, at
a meeting of the Board of Directors of the Company held for such purpose, where
Executive and her counsel had an opportunity on at least fifteen (15) days’
notice to be heard before the Board of Directors of the Company .

(d) Good Reason. Executive may terminate her employment for “Good Reason” within
thirty (30) days after Executive has actual knowledge of the occurrence without
the written consent of Executive, of one of the following events:

(i) a reduction by the Company in Executive’s Base Salary or target bonus
percentage;

(ii) the relocation of Executive’s own principal office location to a location
outside of Corpus Christi (or Houston), Texas;

(iii) the Company’s or SSP Partners’, as applicable, failure to provide any
employee benefits due to be provided to Executive;

(iv) any material breach of this Agreement by the Company or SSP Partners, as
applicable;

(v) the acquisition by any financial buyer of 51% or more of the outstanding
equity interests of the Company; provided, however, in such event, the Executive
shall negotiate with the Company to provide continued transition services to the
Company for a reasonable period, not to exceed 180 days from the date of the
sale; or

 

3



--------------------------------------------------------------------------------

(vi) the acquisition by any strategic buyer of 51% or more of the outstanding
equity interests of the Company, provided, however, in such event, the Executive
shall negotiate with the Company to provide continued transition services for a
reasonable period, not to exceed 45 days from the sale.

The Executive shall provide the Company with notice of any event or occurrence
which she believes constitutes Good Reason. For purposes of the definition of
Good Reason, an isolated, insubstantial and inadvertent action taken in good
faith, or an act or omission which is remedied by the Company or SSP Partners,
as applicable, within thirty (30) days after receipt of notice thereof given by
Executive shall not constitute Good Reason. Executive’s continued employment
shall not constitute consent to, or a waiver of rights with respect to, any
event or condition constituting Good Reason.

(e) Without Cause. The Company shall have the right to terminate Executive’s
employment hereunder without Cause by providing Executive with a Notice of
Termination at least thirty (30) days prior to such termination.

(f) Without Good Reason. Executive shall have the right to terminate her
employment hereunder without Good Reason by providing the Company with a Notice
of Termination at least thirty (30) days prior to such termination.

7. Termination Procedure.

(a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive (other than termination by reason of death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 14. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated.

(b) Date of Termination. “Date of Termination” shall mean (i) if Executive’s
employment is terminated by her death, the date of her death, (ii) if
Executive’s employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination, and (iii) if Executive’s employment is terminated
for any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days after the giving of such notice) set forth
in such Notice of Termination.

8. Compensation Upon Termination. In the event Executive’s employment terminates
due to death or disability or terminates during the Term for reasons other than
death or disability, SSP Partners or the Company, as applicable, shall provide
Executive with the payments and benefits set forth below. Executive acknowledges
and agrees that the payments set forth in this Section 8 constitute liquidated
damages for termination of her employment during the Term. It is controllingly
provided that Executive shall be entitled to the rights granted by the grant
agreements of the restricted stock and stock options described in Section 5(e)
under all termination scenarios.

(a) Termination upon Executive’s death. If the Executive’s employment terminates
during the Term due to the Executive’s death, then:

(i) SSP Partners shall pay Executive’s beneficiary, in a lump sum as soon as
practicable following the Date of Termination, (A) Executive’s accrued but
unpaid

 

4



--------------------------------------------------------------------------------

Base Salary and bonus through the Date of Termination, (B) Executive’s accrued
vacation pay through the Date of Termination and (C) a pro-rata portion of
Executive’s target bonus for the year in which the termination of employment
occurs;

(ii) SSP Partners or the Company shall provide Executive’s spouse and dependents
with continued health benefits under the SSP Partners or Company benefit plans,
as applicable, for a period of one (1) year following the Date of Termination;
and

(iii) notwithstanding any provision in any equity incentive plan or equity award
agreement to the contrary, all restricted stock and stock options described in
Section 5(e) and held by Executive immediately prior to the Date of Termination
shall vest.

(b) Termination upon Executive’s disability. If Executive’s employment is
terminated by reason of disability, then:

(i) SSP Partners shall pay Executive, in a lump sum as soon as practicable
following the Date of Termination, (A) her accrued but unpaid Base Salary and
bonus through the Date of Termination, (B) accrued vacation pay through the Date
of Termination and (C) a pro-rata portion of her target bonus for the year in
which the termination of employment occurs; and

(ii) notwithstanding any provision in any equity incentive plan or equity award
agreement to the contrary, all restricted stock and stock options described in
Section 5(e) and held by Executive immediately prior to the Date of Termination
shall vest.

(c) Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason and subject to Executive’s execution and effectiveness
of a General Release of Claims in the form attached hereto as Exhibit B (the
“Release”) and her compliance with Section 10, then:

(i) SSP Partners shall pay Executive (A) in five (5) cash installments an amount
equal to 200% of the then current base salary as follows: a first installment of
100% of the then current base salary paid within five (5) business days
following her termination of employment, the second (2nd) through fifth
(5th) installments in equal amounts of 25% of the then current base salary, with
the second installment payable on the first anniversary of the date of
termination and third (3rd) through fifth (5th) installments payable in 4 month
intervals thereafter ending on the second anniversary of the date of
termination; (B) in a lump sum within five (5) business days following his
termination (i) any earned and accrued but unpaid bonus, and (ii) any accrued
vacation pay through the Date of Termination; provided, however, if Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), and the payments do not satisfy any
applicable exemptions, the first installment payment described above shall not
be paid prior to the first day following the six-month period beginning on the
date of termination of employment if such payment would otherwise violate Code
Section 409A, Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. The second through fifth
installments shall continue to be paid in accordance with the schedule set forth
in this Section 8(c)(i) of the Agreement;

(ii) Executive, her spouse and her dependents shall be eligible for continued
health insurance benefits for a period of twenty-four (24) months following the
Date of Termination; provided that such continuation of health insurance
benefits shall be in addition to and not concurrent with any health continuation
rights required by Section 4980B of the Code;

 

5



--------------------------------------------------------------------------------

(iii) SSP Partners shall reimburse Executive pursuant to Section 5 for
reasonable expenses incurred, but not paid prior to such termination of
employment; and

(iv) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of SSP Partners or the Company, excluding,
however, any benefits under any severance plan maintained by SSP Partners or the
Company.

(d) Termination By Company For Cause or By Executive Without Good Reason. If
Executive’s employment is terminated by the Company for Cause or by Executive
other than for Good Reason then:

(i) SSP Partners shall pay Executive her accrued but unpaid Base Salary and to
the extent permitted by the Company’s vacation policy, her accrued vacation pay
through the Date of Termination, as soon as practicable following the Date of
Termination;

(ii) SSP Partners shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iii) Executive shall be entitled to any other rights, compensation and/or
benefits as may be due to Executive in accordance with the terms and provisions
of any agreements, plans or programs of SSP Partners or the Company.

(e) Additional Payments.

(i) Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) to or for the
benefit of Executive (the “Payments”) would be subject to the excise tax imposed
by Section 4999 of the Code, or any interest or penalties are incurred by
Executive with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then SSP Partners shall pay to Executive an additional payment (a
“Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes (including any Excise Tax) imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the sum of (x) the Excise Tax
imposed upon the Payments and (y) the product of any deductions disallowed
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income and the highest applicable marginal rate of federal income taxation for
the calendar year in which the Gross-Up Payment is to be made. For purposes of
determining the amount of the Gross-Up Payment, Executive shall be deemed to
(A) pay federal income taxes at the highest marginal rates of federal income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, (B) pay applicable state and local income
taxes at the highest marginal rate of taxation for the calendar year in which
the Gross-Up Payment is to be made, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes, and (C) have otherwise allowable deductions for federal income tax
purposes at least equal to those which could be disallowed because of the
inclusion of the Gross-Up Payment in Executive’s adjusted gross income.

(ii) Subject to the provisions of Section 8(e)(i), all determinations required
to be made under this Section 8(e), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment, and the assumptions to
be utilized in arriving at such determinations, shall be made by a nationally
recognized public accounting firm that is

 

6



--------------------------------------------------------------------------------

retained by the Company (the “Accounting Firm”). In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the change in ownership or control giving rise to the Excise
Tax, Executive may appoint another nationally recognized public accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). The Accounting Firm shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there has been a Payment, or such earlier time as is
requested by the Company (collectively, the “Determination”). All fees and
expenses of the Accounting Firm shall be borne solely by SSP Partners or the
Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.
The Gross-up Payment under this Section 8(e) with respect to any Payments shall
be made no later than thirty (30) days following such Payment. If the Accounting
Firm determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion to such effect.

(iii) As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the Determination, it is possible that Gross-Up Payments
which will not have been made by SSP Partners should have been made
(“Underpayment”) or Gross-Up Payments are made by SSP Partners which should not
have been made (“Overpayment”), consistent with the calculations required to be
made hereunder. In the event that the Executive thereafter is required to make
payment of any Excise Tax or additional Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by SSP Partners to or
for the benefit of Executive. In the event the amount of the Gross-up Payment
exceeds the amount necessary to reimburse the Executive for her Excise Tax, the
Accounting Firm shall determine the amount of the Overpayment that has been made
and any such Overpayment (together with interest at the rate provided in
Section 1274(b)(2) of the Code) shall be promptly paid by Executive to or for
the benefit of the Company. Executive shall cooperate, to the extent her
expenses are reimbursed by SSP Partners, with any reasonable requests by SSP
Partners or the Company in connection with any contests or disputes with the
Internal Revenue Service in connection with the Excise Tax.

(iv) This section 8(e) will apply only in the event that, immediately prior to
the change in ownership or control giving rise to Excise Tax, the Company has
stock that is “readily tradeable on an established securities market” as defined
in regulations issues under Section 280G of the Code.

9. Mitigation. Executive shall not be required to mitigate amounts payable under
this Agreement by seeking other employment or otherwise, and there shall be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
amounts owed to Executive under this Agreement shall not be offset by any claims
the Company may have against the Executive

10. Restrictive Covenants.

(a) Non-Competition. Executive hereby agrees, in consideration of her employment
hereunder and in view of the confidential position to be held by Executive
hereunder, she will not, except as a passive investor owning less than a 2%
interest in a publicly held company, at any time during the Restricted Period,
acting alone or in conjunction with others, directly or indirectly engage in, or
own or control any interest in, or act as a director, officer or employee of, or
consultant to, or otherwise be employed by any business engaged in the operation
of convenience stores, wholesale fuel distribution or any other business
conducted by the Company or any of its subsidiaries or affiliates in any

 

7



--------------------------------------------------------------------------------

county in which the Company operates as of the date of Executive’s termination
of employment. This non-competition provision excludes the passive ownership by
Executive of real estate properties that may be leased to convenience store
operators and ownership in the Company after termination. For purposes hereof,
the “Restricted Period” means the period from the Effective Date through the
second anniversary of the Executive’s termination of employment with the Company
for any reason.

(b) Non-Solicitation. Without the consent in writing of the Board of Directors
of the Company, Executive will not, at any time during the Restricted Period,
acting alone or in conjunction with others, directly or indirectly induce, or
attempt to influence, any employee of the Company or any of its affiliates to
terminate employment.

(c) Non-Disclosure; Ownership of Work. Executive shall not, at any time during
the Term and thereafter (including following Executive’s termination of
employment for any reason), disclose, use, transfer, or sell, except in the
course of employment with or other service to the Company, any proprietary
information, secrets, organizational or employee information, or other
confidential information belonging or relating to the Company and its affiliates
and customers so long as such information has not otherwise been disclosed or is
not otherwise in the public domain, except as required by law or with the
Company’s consent. In addition, upon termination of employment for any reason,
Executive will return to the Company or its affiliates all documents and other
media containing information belonging or relating to the Company or its
affiliates. Executive will promptly disclose in writing to the Company all
inventions, discoveries, developments, improvements and innovations
(collectively referred to as “Inventions”) that Executive has conceived or made
during the Term; provided, however, that in this context “Inventions” are
limited to those which (i) relate in any manner to the existing or contemplated
business or research activities of the Company and its affiliates; (ii) are
suggested by or result from Executive’s work at the Company; or (iii) result
from the use of the time, materials or facilities of the Company and its
affiliates. All Inventions will be the Company’s property rather than
Executive’s. Should the Company request it, Executive agrees to sign any
document that the Company may reasonably require to establish ownership in any
Invention.

(d) Blue Pencil. The parties hereby acknowledge that the restrictions in this
Section 10 have been specifically negotiated and agreed to by the parties hereto
and are limited only to those restrictions necessary to protect the Company and
its subsidiaries from unfair competition. The parties hereby agree that if the
scope or enforceability of any provision, paragraph or subparagraph of this
Section 10 is in any way disputed at any time, and should a court find that such
restrictions are overly broad, the court may modify and enforce the covenant to
the extent that it believes to be reasonable under the circumstances. Each
provision, paragraph and subparagraph of this Section 10 is separable from every
other provision, paragraph, and subparagraph and constitutes a separate and
distinct covenant.

(e) Remedies. Executive hereby expressly acknowledges that any breach or
threatened breach by Executive of any of the terms set forth in Section 10 of
this Agreement may result in significant and continuing injury to the Company,
the monetary value of which would be impossible to establish. Therefore,
Executive agrees that the Company shall be entitled to apply for injunctive
relief in a court of appropriate jurisdiction.

(f) Survival. The provisions of this Section 10 shall survive expiration of the
Term.

11. Indemnification. Executive shall be entitled to such indemnification under
the terms of the Company’s charter documents and such other liability insurance
as the Company may purchase for its Board of Directors members and senior
officers from time to time. The Company shall be required to maintain directors
and officers’ liability insurance as long as the Executive continues to be
employed by the Company or a member of the Board of Directors of the Company and
for a period of six (6) years thereafter.

 

8



--------------------------------------------------------------------------------

12. Arbitration; Expenses; Legal Fees.

(a) Except as provided for in Section 10 of this Agreement, if any contest or
dispute arises between the parties with respect to this Agreement, such contest
or dispute shall be submitted to binding arbitration for resolution in Dallas,
Texas in accordance with the rules and procedures of the Employment Dispute
Resolution Rules of the American Arbitration Association then in effect. The
decision of the arbitrator shall be final and binding on both parties, and any
court of competent jurisdiction may enter judgment upon the award.

(b) If the Arbitrator determines that the Executive is the prevailing party with
respect to a majority of her material claims to enforce the terms of this
Agreement (after exhaustion of all available judicial remedies), then SSP
Partners shall reimburse the Executive for her reasonable legal or other fees
and expenses incurred in such arbitration subject to and within ten days after
her request for reimbursement accompanied by evidence that the fees and expenses
were incurred.

13. Successors; Binding Agreement.

(a) Company’s Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise) to
the business or assets of the Company, to assume and agree to perform this
Agreement in the same manner and to the same extent the Company would be
required to perform if no such succession had taken place; provided that no such
express agreement should be required to the extent such obligation continues
with the Company or its successor by operation of law; provided further that
should the Company fail to require any such successor to so assume and agree to
perform this Agreement, the sole remedy of the Executive shall be to terminate
her employment pursuant to 6(d)(v) and (vi).

(b) As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets (by merger, purchase or
otherwise) or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law.

(c) Executive’s Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than her rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive’s death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive’s beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any such person succeeds to Executive’s interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of her incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to her beneficiary(ies), estate or other legal representative(s). If
Executive should die following her Date of Termination while any amounts would
still be payable to her hereunder if she had continued to live, all such amounts
unless otherwise provided herein shall be paid in accordance with the terms of
this Agreement to such person or persons so appointed in writing by Executive,
or otherwise to her legal representatives or estate.

14. Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:

 

9



--------------------------------------------------------------------------------

If to Executive:

Mrs. Mary E. Sullivan

P.O. Box 9036

Corpus Christi, Texas 78469

If to the Company:

Susser Holdings Corporation

Attn: CEO

4433 Baldwin Boulevard

Corpus Christi, Texas 78408

Telecopy No.: (361) 880-8149

With a copy to:

Wellspring Capital Partners III, L.P.

Lever House

390 Park Avenue

New York, New York 10022-4608

Attn: William Dawson

Telecopy No.: (212) 318-9810

and

Andrew Gaines, Esq.

Weil Gotshal & Manges, LLP

767 Fifth Avenue

New York, N.Y. 10153

or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

15. Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive Executive’s termination of employment and the
termination of this Agreement to the extent necessary for the intended
preservation of such rights and obligations. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Texas without regard to its conflicts of law principles.

16. Validity. The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

10



--------------------------------------------------------------------------------

17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

18. Entire Agreement. Except as otherwise provided herein and as further set
forth in the grant agreement of any equity awards, this Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter, including, without limitation, the Prior
Employment Agreement. Except as other provided herein, any prior agreement of
the parties hereto, or between the Executive and Stripes Holdings, Susser
Holdings or any affiliate of Stripes Holdings or Susser Holdings in respect of
the subject matter contained herein is hereby terminated and cancelled. The
Executive acknowledges that as of the Effective Date, she has no claims against
the Company or its affiliates in respect of any amounts that may be owing to her
from Stripes Holdings or its affiliates.

19. Guaranteed Payments/Self Employment Tax Gross Up. With respect to periods
prior to the IPO Transaction, the Company acknowledges that all base salary and
bonus amounts payable hereunder shall constitute “guaranteed payments” within
the meaning of Section 707(c) of the Code (“Guaranteed Payments”). In addition,
with respect to periods prior to the IPO Transaction, SSP Partners or Stripes
Holdings shall pay to Executive an additional payment (a “Employment Tax
Gross-Up Payment”) in an amount such that after payment by Executive of all
taxes imposes upon the Employment Tax Gross-Up Payment, Executive retains an
amount of the Employment Tax Gross-Up Payment equal to the amount of the
additional taxes he or she is required to pay on the Guaranteed Payments for the
calendar year under Section 1402(a) (Self Employment Taxes) as compared to the
taxes he would have been required to pay for such calendar year under Sections
3121 and 3306 (FICA and FUTA, respectively) if he were considered an employee
for federal tax purposes. For purposes of determining the amount of the
Employment Gross-Up Payment, Executive shall be deemed to (A) pay federal income
taxes at the highest marginal rates of federal income taxes at the highest
marginal rate of taxation for the calendar year in which the Employment Gross-Up
payment is to be made, (B) pay applicable state and local income taxes at the
highest marginal rate of taxation for the calendar year in which the Employment
Gross-Up Payment is to be made, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes, and
(C) have otherwise allowable deductions for federal income tax purposes at least
equal to those which could be disallowed because of the inclusion of the
Employment Gross-Up Payment in Executive’s adjusted gross income. To the extent
applicable, the Employment Tax Gross-Up Payment shall be paid the Executive no
later than the Executive’s due date for filing his or her 4th quarter estimated
tax payment for the calendar year.

20. Noncontravention. The Company represents that the Company is not prevented
from entering into, or performing this Agreement by the terms of any law, order,
rule or regulation, its by-laws or declaration of trust, or any agreement to
which it is a party, other than which would not have a material adverse effect
on the Company’s ability to enter into or perform this Agreement.

21. Section Headings. The section headings in this Agreement are for convenience
of reference only, and they form no part of this Agreement and shall not affect
its interpretation.

22. Section 409A Compliance. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A and Department of Treasury
regulations and other interpretive guidance issued thereunder, including without
limitation any such regulations or other guidance that may be issued after the
date hereof (“409A Guidance”). Notwithstanding any provision of the Agreement to
the contrary, (i) if, at the time of Executive’s termination of employment with
the Company, Executive is a “specified employee” as defined in 409A Guidance and
the deferral of the

 

11



--------------------------------------------------------------------------------

commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under 409A Guidance, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to Executive) until the date that is six months following Executive’s
termination of employment with the Company (or the earliest date as is permitted
under Section 409A) and (ii) if any other payments of money or other benefits
due to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, the Company may (a) adopt such amendments to
the Agreement, including amendments with retroactive effect, that the Company
determines necessary or appropriate to preserve the intended tax treatment of
the benefits provided by the Agreement and/or (b) take such other actions as the
Company determines necessary or appropriate to comply with the requirements of
409A Guidance. The Company shall consult with Executive in good faith regarding
the implementation of this Section 14; provided that none of the Company, any of
its affiliates, or any of its employees or representatives shall have any
liability to Executive with respect thereto.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

SUSSER HOLDINGS CORPORATION     EXECUTIVE By:  

/s/ E. V. Bonner, Jr.

   

/s/ Mary E. Sullivan

Name:   E. V. Bonner, Jr.     Mary E. Sullivan Title:  

Executive Vice President, Secretary,

and General Counsel

   

For Purposes of Sections 5, 8, 12 and 19 of this Agreement only:

 

SSP PARTNERS By:  

/s/ E. V. Bonner, Jr.

Name:   E. V. Bonner, Jr. Title:  

Executive Vice President, Secretary,

and General Counsel

 

13



--------------------------------------------------------------------------------

EXHIBIT A

List of current Boards and Committees

Finance Committee, Paisano Council of Girl Scouts

 

14



--------------------------------------------------------------------------------

EXHIBIT B

GENERAL RELEASE OF CLAIMS

A general release is required as a condition for receiving the severance
benefits described in Section 8(c) of the Employment Agreement dated October 24,
2006, (the “Employment Agreement”), Thus, by executing this “General Release”
(“General Release”), you have advised us that you hold no claims against Susser
Holdings Corporation (“Company”) or its subsidiaries, or any of their
predecessors, successors or assigns, affiliates, shareholders or members and
their respective officers, directors, agents and employees (collectively, the
“Releasees”), and by execution of this General Release you agree to waive and
release any such claims, except relating to any compensation, severance pay and
benefits described in the Employment Agreement.

You understand and agree that this General Release will extend to all claims,
demands, liabilities and causes of action of every kind, nature and description
whatsoever, whether known, unknown or suspected to exist, which you ever had or
may now have against the Releasees, including, without limitation, any claims,
demands, liabilities and causes of action arising from your employment with the
Releasees and the termination of that employment, including any claims for
severance or vacation pay, business expenses, and/or pursuant to any federal,
state, county, or local employment laws, regulations, executive orders, or other
requirements, including, but not limited to, Title VII of the 1964 Civil Rights
Act, the 1866 Civil Rights Act, the Age Discrimination in Employment Act as
amended by the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Civil Rights Act of 1991, the Workers Adjustment and
Retraining Notification Act and any other local, state or federal fair
employment laws, and any contract or tort claims.

It is further understood and agreed that you are waiving any right to initiate
an action in state or federal court by you or on your behalf alleging
discrimination on the basis of race, sex, religion, national origin, age,
disability, marital status, or any other protected status or involving any
contract or tort claims based on your termination from the Company. It is also
acknowledged that your termination is not in any way related to any work related
injury.

Based on executing this General Release, it is further understood and agreed
that you covenant not to sue to challenge the enforceability of this General
Release. It also is understood and agreed that the remedy at law for breach of
the Employment Agreement and/or General Release shall be inadequate, and the
Company shall be entitled to injunctive relief.

The ability to receive compensation and benefits under the terms of the
Employment Agreement will remain open for a forty-five (45) (45 days if part of
a layoff of two or more individuals) or twenty-one (21) (21 days if a single
termination) day period after your termination of employment with the Company to
give you an opportunity to consider the effect of this General Release. At your
option, you may elect to execute this General Release on an earlier date.
Additionally, you have seven (7) days after the date you execute this General
Release to revoke it. As a result, this General Release will not be effective
until eight (8) days after you execute it. We also want to advise you of your
right to consult with legal counsel prior to executing a copy of this General
Release.

 

15



--------------------------------------------------------------------------------

Finally, this is to expressly acknowledge:

 

  •  

You have received a list of the ages and job descriptions of the individuals who
are eligible to receive severance payments conditioned upon the signing of a
similar General Release. (This bullet point only applies if the termination is
part of a termination of layoff of a group. Otherwise the Company is not
required to give a list of such ages and job descriptions.)

 

  •  

You understand that you are not waiving any claims or rights that may arise
after the date you execute this General Release.

 

  •  

You understand and agree that the compensation and benefits described in the
Employment Agreement offer you consideration greater than that to which you
would otherwise be entitled.

I hereby state that I have carefully read this General Release and that I am
signing this General Release knowingly and voluntarily with the full intent of
releasing the Releasees from any and all claims, except as set forth herein.
Further, if signed prior to the completion of the forty-five (45) or twenty-one
(21) day review period, this is to acknowledge that I knowingly and voluntarily
signed this General Release on an earlier date.

 

 

   

 

Date     Name

 

16